Citation Nr: 1424622	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-13 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, including depression or other mood disorder and as secondary to service-connected multi-level degenerative disc disease of the lumbar spine.  

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a neck and shoulder disorder, also including as secondary to the service-connected multi-level degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for a sleep disorder, as well including as secondary to the service-connected multi-level degenerative disc disease of the lumbar spine.  

4.  Entitlement to a rating higher than 40 percent for the multi-level degenerative disc disease of the lumbar spine.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Marcheta Gillam, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1975 and from September 1980 to July 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from October 2008 and January 2011 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The claims of entitlement to service connection for a psychiatric disorder, including depression or other mood disorder, also for service connection for a sleep disorder and a neck and shoulder disorder, as well as for a rating higher than 40 percent for the multi-level degenerative disc disease of the lumbar spine and a TDIU, require further development before being decided on appeal.  So the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).

Prior to that, however, because there is the required new and material evidence, the Board is reopening the claims for the psychiatric disorder and neck and shoulder disorder.


FINDINGS OF FACT

1.  In an unappealed April 1999 decision, the RO denied service connection for a mental disorder and chronic neck and shoulder condition.

2.  Evidence added to the record since that April 1999 rating decision, however, was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for a mental disorder and chronic neck and shoulder condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Because the Board is reopening, then remanding, these claims for a psychiatric disorder and neck and shoulder disorder, there need not be any discussion of the duty-to-notify-and-assist obligations of the VCAA until completion of the additional development of these claims on remand.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Moreover, the Board also need not discuss whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1, 11 (2006), including in terms of apprising him of the specific reasons these claims were previously denied since the Board is reopening them, regardless.

Analysis

Because the RO previously considered and denied the Veteran's claims of entitlement to service connection for a mental disorder and a chronic neck and shoulder condition in April 1999, and he did not in response initiate - much less complete - an appeal of that decision, the doctrine of finality (res judicata) as enunciated in 38 U.S.C.A. § 7105(c) applies.  Thus, that decision is a final and binding determination based on the evidence then of record.  Id; see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  Hence, there has to be new and material evidence since that decision to reopen these claims and warrant further consideration of them on their underlying merits.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

That April 1999 rating decision determined there was no evidence then of record directly relating the Veteran's claimed nervous condition or his neck and shoulder condition to his military service, and there additionally was no evidence then of record alternatively relating either of these conditions to his service-connected low back disability, to in turn establish this required correlation to his service secondarily.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

But the Board finds that additional evidence since received, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origins of these claimed disabilities - including especially insofar as their posited relationship ("nexus") with his military service.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, the December 2010 VA examination provided for the cervical spine and the June 2010 VA psychiatric examination indicated the Veteran's low back pain may be a contributing factor in some of his mood symptoms.  So this additional evidence suggests a possible correlation between his service-connected low back disability - particularly the pain caused by it - and his mood, therefore mental state.

This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate these claims and raises a reasonable possibility of substantiating them.  Therefore, these claims are reopened.


ORDER

Because there is the required new and material evidence, the petitions to reopen the claims of entitlement to service connection for a psychiatric disorder, inclusive of depression or other mood disorder, and for a neck and shoulder disorder, including as secondary to the service-connected multi-level degenerative disc disease of the lumbar spine, are granted.

The appeal of these claims is granted to this extent only, however, subject to the further development of these and the other claims on remand.



REMAND

Supplemental Opinions needed for the Claimed Psychiatric Disorder, Sleep Disorder, and Neck and Shoulder Disorder

Once VA undertakes the effort to provide an examination in response to a claim of entitlement to service connection for a particular disability, irrespective of whether statutorily obligated to do so, VA must ensure the examination is adequate, else, notify the claimant why an adequate examination cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case the June 2010 VA psychiatric examination did not include a diagnosis for the Veteran's claimed sleep disorder, however, in his opinion, the examiner failed to address the past diagnoses in the VA medical records related to the Veteran's sleep complaints, including insomnia.  In addition, the examiner also failed to address whether the Veteran's complaints may be a symptom of another psychiatric disorder.  Likewise, although the VA examiner also found that the Veteran had a mood disorder and noted his past psychiatric diagnoses and why bipolar disorder and posttraumatic stress disorder (PTSD) did not apply, he did not discuss his reasoning for why the Veteran's continued past diagnosis of major depressive disorder and depression, including by a VA psychiatrist for many years, did not also warrant consideration.  In addition, while the examiner noted that the low back disability may be contributing to the Veteran's mood symptoms, in light of the above discrepancies it is necessary for the examiner to also discuss whether the Veteran's service-connected low back disability is causing or aggravating his psychiatric disorder.


In the report of the December 2010 VA examination of the cervical spine, the VA examiner specified that the Veteran did not mention a left shoulder condition, and therefore the examiner did not address the shoulder or provide a diagnosis for any potential shoulder disability.  But the examiner failed to discuss relevant past treatment and diagnoses related to the Veteran's complaints of neck and shoulder pain in rendering his diagnosis, including right neck stiffness, shoulder pain, right supraspinatus inflammation/irritation, mild acromioclavicular (AC) joint degenerative joint disease, mild-to-moderate degenerative changes of the rotator cuff with subacriomial subdeltoid bursitis per a February 1998 MRI report, and minimal central discogenic protrusions at C2-3, C3-4 C4-5 and C5-6 without focal herniation or cord compression per a February 1998 MRI report.  Additionally, the examiner did not address whether any current neck and/or shoulder disability is being caused or aggravated by the Veteran's service-connected low back disability.

New VA Examination for the Low Back Disability

As the Veteran was last provided a VA examination for his service-connected lumbar spine disability in May 2010, so some four years ago, another examination is needed reassessing the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.

TDIU Claim Inextricably Intertwined with the Claims being Remanded

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of his other claims that are also on appeal for service connection and an increased rating, which are being remanded rather than immediately decided.  The VA medical evidence indicates the Veteran may be unemployable due to his depression.  Given that the determination of his disability rating for his service-connected lumbar spine disability is pending, as well as the outcome of his service connection claims on appeal, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Obtain Additional VA Medical Records

Lastly, as the file reflects that the Veteran has received continuing treatment from VA and that the most recent VA medical records in the file only date up to February 2012, the records of his more recent evaluation and treatment also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning the evaluation and treatment he has received for the disabilities at issue since February 2012.

2.  Upon receipt of these additional records, if available, arrange for the VA examiner who performed the June 2010 VA psychiatric examination, or someone else with the necessary qualifications, to review the claims file and provide a supplemental explanation for the opinion rendered in the report of the June 2010 VA examination.  The claims file, including a complete copy of this remand, must be made available for the examiner's review and consideration. 


In particular, the examiner is asked to address the following: 

(a)  Please discuss the past diagnoses in the VA medical records related to the Veteran's sleep complaints, including of insomnia, and discuss whether this represents and chronic disorder or one that, instead, has resolved.

(b)  Please also discuss whether the Veteran's current sleep complaints are a symptom or manifestation of any of his psychiatric disorders that have been diagnosed.  

(c)  To this end, please address the Veteran's past diagnoses of major depressive disorder and depression, made by a VA psychiatrist for many years, and address any potential relationship with the Veteran's current psychiatric disability and why there is this association.  

(d).  After identifying all current psychiatric and/or sleep disorders, the examiner is again asked to opine on whether it is as likely as not (meaning at least 50-percent probability) that current psychiatric or sleep disorder incepted during the Veteran's active military service from August 1970 to August 1975 and from September 1980 to July 1986; or, if a psychosis (see 38 C.F.R. § 3.384), initially manifested within a year of his discharge from service; or is otherwise related or attributable to his service.  

(e)  Finally, please also discuss the likelihood that any currently diagnosed psychiatric or sleep disorder was either caused OR is being aggravated by the Veteran's service-connected low back disability.  And, if possible, specify the degree of aggravation.  

It is absolutely essential the examiner discuss the underlying rationale for his/her opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.  In so doing, the examiner is asked to consider the service treatment records (STRs), 
post-service medical evidence (including past diagnoses of psychiatric and sleep disorders), the findings in the report of the June 2010 VA examination, and the examiner's personal medical expertise and the history the Veteran has recounted (which he is competent to report).  

3.  Also, if still available, arrange for the VA examiner who performed the December 2010 evaluation of the Veteran's cervical spine and shoulder, or someone else with the necessary qualifications, to review the claims file and provide a supplemental explanation for the diagnosis and opinion rendered in the report of that December 2010 VA examination.  The claims file, including a copy of this remand, must be made available for review.

In particular, the examiner is asked to address the following:  

(a)  Please discuss the past diagnoses in the VA medical records related to the Veteran's complaints of neck and shoulder pain, including:  right neck stiffness; shoulder pain; right supraspinatus inflammation/irritation; mild acromioclavicular joint degenerative joint disease; mild-to-moderate degenerative changes of the rotator cuff with subacriomial subdeltoid bursitis per a February 1998 MRI report; and minimal central discogenic protrusions at C2-3, C3-4 C4-5 and C5-6 without focal herniation or cord compression per a February 1998 MRI report.  Namely, discuss whether these diagnoses are indicative of a chronic (permanent) disability or whether, instead, these ailments have resolved.  

(b).  To this end, please also discuss whether any currently diagnosed neck and/or shoulder disability was caused or is being aggravated by the Veteran's service-connected lumbar spine disability.  If possible, specify the degree of aggravation.  

It is absolutely essential the examiner discuss the underlying rationale for his/her opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.  In so doing, the examiner is asked to please consider the STRs, the post-service medical evidence (including past diagnoses of neck and shoulder disabilities), the findings in the report of the December 2010 VA examination, and the examiner's personal medical expertise and the history the Veteran recounts (which he is competent to report).  

4.  As well, schedule the Veteran for another VA compensation examination reassessing the severity of his lumbar spine (low back) disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in conjunction with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file for the history of this service-connected disability.

All necessary diagnostic testing and evaluation should be performed.

The examiner is specifically asked to comment on the severity of this service-connected lumbar spine disability, including its effect on the Veteran's employability and activities of daily living.  

To this end, the examiner is asked to comment on the following:  

(a).  The range of motion of the thoracolumbar segment of the Veteran's spine, including indicating the point when pain begins during forward flexion, backward extension, left and right lateral flexion, and left and right rotation; 

(b).  Whether there is any additional limitation of motion or function due to the pain, also on account of weakness, premature or excess fatigability, incoordination, etc.; 

(c).  Whether there is ankylosis (favorable/unfavorable); and

(d).  Whether there have been incapacitating episodes within the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician.

The examiner must discuss the underlying basis (rationale) of his/her findings, if necessary citing to specific evidence in the file supporting conclusions or to specific findings noted during his/her evaluation of the Veteran.


5.  Ensure the examiners' opinions are responsive to these determinative issues of current diagnoses, etiologies and severity of these disabilities at issue in this appeal, depending on whether the claim is for service connection or an increased rating, including a TDIU.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


